DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
Applicant’s amendments to the claims dated 12/29/20 are acknowledged.  Claims 1-3, 8-11, 13-30 are pending.  Claims 1, 2, 8, 9, 10, 11, 13, 19, 22, 25, 26, 27, 28, 29 and 30 are amended.  Claims 4-7 and 12 are cancelled with the amendment of 12/29/20.  Claims 15-18, 21 and 24-30 are withdrawn.  

Prosecution on the merits continues for claims 1-3, 8-11, 13-14, 19-20 and 22-23.

OBJECTIONS TO THE CLAIMS/IMPROPER CLAIM AMENDMENTS
The claim amendments submitted 12/29/2020 fail to comply with 37 CFR1.121 (c)(2), which requires:
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or 


    PNG
    media_image1.png
    190
    613
    media_image1.png
    Greyscale
Amended claims 1, 19 and 25 include added subject matter that is not underlined (see screen shot inserted below (identical in all three claims):





The phrase, “is derived from a second” in each of claims 1, 19, and 25 is new text but is not underlined.
Failure to comply with the requirements of 37 CFR (c)(2) in the future will result in a Non-Compliant Amendment, Form PTOL-324, being sent to Applicant.  In order to advance prosecution, the Examiner acknowledges the new text for prosecution herein. 

WITHDRAWN REJECTIONS
All previous rejections of record are WITHDRAWN in light of Applicant’s amendments to the claims. 
RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a withdrawn rejection are moot.  Any argument pertinent to a new rejection of record can be found below.

PRIORITY
The instant Application, filed December 11, 2018 claims priority to US Provisional Application No. 62/597,717, filed December 12, 2017.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, US Non-Provisional Application No. 62/597,717, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant independent claims 1, 19 and 22, as amended, are directed to (at least) a modified T cell,  wherein the 

modified T-cell comprises 

a) an exogenous TCR receptor directed against NY-ESO-1;
 i) a TCR-α amino acid sequence of SEQ ID NO:2; 
ii) a TCR-β amino acid sequence of SEQ ID NO:7;
b) an endogenous TCR α chain coding sequence comprising SEQ ID NO:128, wherein SEQ ID NO: 128 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion; 
c) an endogenous TCR β chain coding sequence comprising SEQ ID NO:129, wherein SEQ ID NO: 129 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion, and
d) a switch receptor comprising an alanine to leucine substitution at position of 132 relative to wild-type PD-1 (claims 1 and 19); Claim 22 limits the switch receptor to any of SEQ ID NOs: 136 or 138 (which encode an alanine to leucine substitution at position of 132 relative to wild-type PD-1) .
Application 62/597,717 does not disclose the sequences of SEQ ID NOs 136 or 138; Application 62/597,717 does not disclose a variant of PD-1 comprising an alanine-to-leucine substitution.  Thus, the pending independent claims are not supported by 62/597,717.  As a result, all pending claims are given priority to the filing date of the instant Application, of December 11, 2018, as all pending claims ultimately depend from independent claims 1, 19 or 22.   

CLAIM INTERPRETATION
As amended, the independent claims are directed to modified T cells expressing (at least)
a) an exogenous TCR directed to the cancer antigen NY-ESO-1, wherein
i) the exogenous TCR α encodes SEQ ID NO:2; 
ii) the exogenous TCR β encodes SEQ ID NO:7;
b) an endogenous TCR α chain coding sequence comprising SEQ ID NO:128, wherein SEQ ID NO: 128 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion; 
c) an endogenous TCR β chain coding sequence comprising SEQ ID NO:129, wherein SEQ ID NO: 129 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion, and
d) a switch receptor comprising an alanine to leucine substitution at position of 132 relative to wild-type PD-1 (claims 1 and 19); Claim 22 limits the switch receptor to any of SEQ ID NOs: 136 or 138 (which encode an alanine to leucine substitution at position of 132 relative to wild-type PD-1).
The cells also require that the endogenous TCR α and β genes are modified such that the endogenous TCR α and β gene expression is reduced.
Claim 19 further requires that the endogenous PD-1 gene comprises SEQ ID NO: 130, and is modified such that the endogenous PD-1 expression is reduced.
Claims 1, 19 and 22 recite the cells comprise “an endogenous TCR α chain coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO:128, wherein SEQ ID NO: 128 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion” which requires that the alteration occurs within the nucleotides of SEQ ID NO:128.  The specification discloses SEQ ID NO:128 is encoded within the human TCR α gene (Sequence listing; Examples).  
Claims 1, 19 and 22 recite the cells comprise “an endogenous TCR β chain coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO:129, wherein SEQ ID NO: 129 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion” which requires that the alteration occurs within the nucleotides of SEQ ID NO:129.  The specification discloses SEQ ID NO:129 is encoded within the human TCR β gene DNA (Sequence listing; Examples).  
Claim 19 recites the cells comprise “an endogenous PD-1 coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO:130, wherein SEQ ID NO:130 comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion” which requires that the alteration occurs within the nucleotides of SEQ ID NO:130.  The specification discloses SEQ ID NO:130 is encoded within the human PD-1 gene (Sequence listing; Examples).  
Claims 1 and 19 have been amended to require that a switch receptor comprising (i) an extracellular domain of human PD-1 comprising a leucine substitution at position 132 (relative to full length wild-type PD-1) fused to (ii) a transmembrane domain, and (iii) further to a domain “associated with a positive signal” which are limitations previously found in dependent claims 4-5, now cancelled.
Claim 22 has been amended to delete species of nucleic acids encoding switch receptors, removing SEQ ID NOs: 14 and 134, and leaving SEQ ID NO: 136 and 138.
The specification, at paragraph [0249] teaches “switch receptors” as:
 As used herein, the term ‘switch receptor’ refers to a molecule designed to switch a negative signal transduction signal into a positive signal.  In some embodiments, the switch receptor is a chimeric protein comprising a first protein or fragment thereof associated with a negative signal, and a second protein or fragment thereof associated with a positive signal.  Examples of proteins associated with a negative signal include, without limitation, CTLA-4, PD-1, BTLA, TIM-3 and the like.  Examples of proteins associated with a positive signal include, without limitation, CD28, ICOS, 4-1BB, TGFbetaR and the like. 

AND at paragraph [0250]:
Accordingly, a switch receptor, when expressed in a cell (e.g., mammalian cell), converts a negative signal into a positive signal in the cell.  In some embodiments, a switch receptor of the present disclosure comprises a first domain derived from a protein or fragment thereof that delivers a negative signal; and a second domain derived from a protein or fragment thereof that delivers a positive signal.

Schematically, the claims modified T-cells can be visualized as:

    PNG
    media_image2.png
    533
    840
    media_image2.png
    Greyscale












NEW REJECTIONS OF RECORD
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11, and 13-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite the phrase “a first domain comprising at least a portion of the extracellular domain of a variant of human PD-1 comprising a leucine at position 132 relative to the wild-type human PD-1 amino acid sequence” which is indefinite. The phrase is indefinite because the variant is relative to any wild-type human PD-1 sequences, including naturally occurring isoforms, which may not have an amino acid at position 132 to substitute.  For example, the UniproKB entry for human PD-1 shows that in addition to the wild-type PD-1 protein of 288 amino acids, there are potentially two naturally occurring human PD-1 isoforms transcribed from the same gene, one of 122 amino acids (H0Y2W6) and another of 66 amino acids (E7ER21), See PDCD1 Entry from online database UniproKB downloaded from https://www.uniprot.org/uniprot/Q15116#function on 9/1/2021.  Further, there are 4 known naturally occurring splice variants of PD-1 (See Neilsen et al.  Alternative Splice Variants of the Human PD-1 Gene.  Cellular Immunology, 2005.  235:109-116).  The splice variants  have deletions of exons 12, exon 3, exons 2 and 3, or exons 2, 3 and 4 (see Fig 2 of Neilsen reproduced below):

    PNG
    media_image3.png
    585
    770
    media_image3.png
    Greyscale









The deletion of exon 2, for example, results in an amino acid shift of the remaining amino acids.  Thus, the amino acid at position 132 of full-length wild-type PD-1 is not the same as the amino acid at position 132 of a naturally occurring variant of wild-type PD-1. Thus, a substitution of the amino acid at 132 of 
Claim 8 is indefinite because the claim is dependent upon cancelled claim 5.  For the purposes of prosecution the claim is interpreted to depend on claim 1.
Claim 11 is indefinite because the claim is dependent upon cancelled claim 4.  For the purposes of prosecution the claim is interpreted to depend on claim 1.
Claims 2-3, 9-10 and 13-14 are included in the rejection because they depend from a rejected claim.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 112(b) rejection of record have been considered but are not fully persuasive.  Initially, it is noted that the previous rejections over claims 7, 11 and 12, which recited wherein the PD-1 is a variant “comprising a leucine at amino acid position 132 relative to the wild-type PD-1 amino acid sequence” have been withdrawn because claim 7 has been cancelled.  However, Applicant has amended the independent claims to require this limitation, and as noted above, the independent claims are now similarly rejected.
Applicant argues that the claimed limitation is not indefinite, and that describing the claimed limitations is common practice in molecular biology, pointing to Laza-Molnar.
The Examiner is not convinced of error.  While the Examiner agrees that using such notations in molecular biology common, such terminology is not sufficient for the purposes of patent prosecution.  As iterated above, there is more than one “wild-type” PD-1; thus, one of skill in the art would not know which amino acid is targeted in a “wild-type” sequence.  One way to obviate this rejection would be to amend the claim to include a SEQ ID NO upon which to base the substitution on (i.e. wherein the variant of human PD-1 is encoded by SEQ ID NO:X, further comprising a leucine substitution at position 132 of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record.  This is a new rejection necessitated by Applicant’s amendments to the claims.
The applied Zhao reference (WO2013/019615) has a common inventor with the instant application. The publication date of Zhao is February 7, 2013.  However, the instant pending claims are given the priority date of December 11, 2018 (See Priority Section above).  Thus, the Zhao reference qualifies as 102(a)(1) prior art as the publication date of Zhao exceeds all exceptions/ grace periods provided by MPEP § 717.02, and cannot be overcome by any Declarations or showings.

Zhao discloses “switch receptors” comprise fusion proteins, wherein the fusion protein comprises at least two domains: a first domain associated with a negative signal, and a second domain associated with a positive signal, wherein the switch receptor is expressed in modified T cells (Abstract, pages 2-3).   Zhao discloses switch receptors comprising the extracellular PD-1 negative signal domain linked to an intracellular CD28 positive signal domain utilize the PD ligands in the surrounding tumor environment to upregulate the CD28 positive signaling function within the modified T cell (page 1, lines 14-18; page 16, lines 1-9; page 17, lines 21-34, page 18, lines 8-14).  Zhao discloses any wild type or variant of PD-1 can be utilized, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  Thus, Zhao discloses the switch receptors are able to convert an otherwise negative signal into a positive signal in the cells in order to enhance an immune response (page 4, lines 19-31).  
Zhao discloses the switch receptors can be coexpressed in cells genetically modified to express a heterologous CAR and/or TCR gene (page 37, lines 16-21).  Zhao states, “This technology could easily be incorporated into other trials that are currently using genetically modified T cells with TCRs as well.  For example, switch receptors of the invention can be used in the context of T cells with TCRs specific for cancer antigens such as…NY-ESO-1, and it is believed that the including of the switch receptors with these T cells would increase the potency of the T cells” (page 44, line 30 – page 45, line 2).
Thus, Zhao discloses modified T-cells comprising TCRs specific for NY-ESO-1 and co-expressing switch receptors, wherein the switch receptor comprises a PD-1 extracellular domain, a transmembrane domain and an intracellular domain derived from a polypeptide that is associated with a positive signal.
However, Zhao does not disclose the specific sequences for the heterologous NY-ESO-1 targeted TCR α and β genes according to SEQ ID NOs 2 and 7, respectively, that the endogenous TCR α and β and PD-1 genes comprise mutations within SEQ ID NOs 128, 129 and 130, respectively, such that the respective genes are downregulated, or that the PD-1 domain of the switch receptor comprises a leucine at position 132, as required by instant claims 1 and 19.
The ‘622 Application discloses modified human T cells wherein the endogenous TCRα and TCRβ genes have been modified such that the cells have reduced or no expression of endogenous TCRα, TCRβ, and PD-1 genes, wherein the human T cells further comprises expression of a heterologous TCR for a tumor antigen (paragraphs [0009]-[0017], [0019], [0193]).  The ‘622 Application discloses the cells can encode and express a TCR for any tumor antigen (paragraphs [0070]; Table 1).  
The ‘622 Application teaches that reducing expression of the endogenous TCR genes minimizes association of the endogenous TCR proteins with the heterologous TCR transgenes (paragraph [0017]).
The ‘622 Application further teaches that PD-1 causes immune suppression in T-cells, rendering them ineffective at stimulating an immune response (paragraphs [0008], [0026]), and that disruption of the PD1 locus “can be used to block PD1-dependent immune suppression in both chronic infectious disease and malignancies” (paragraph [0012]).
The ‘622 Application discloses the PD-1 gene is knocked out with zinc finger nucleases or TALE nucleases which are specific for the PD-1 gene, which cleave the gene.    Alignment of the ‘622 Application’s PD-1 specific TALE target binding sites for SEQ ID NOs 25 and 26 (bold/underlined) are within instant SEQ ID NO:130:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus, the ‘622 Application discloses that mutagenesis of the claimed regions of the endogenous PD1 coding sequence, as encompassed by instant SEQ ID NO:130 results in reduced expression of the endogenous genes, which reads on “wherein SEQ ID NO:130 comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion” as required for instant claim 19.
Morgan discloses T cell receptors targeted to NY-ESO-1, wherein the TCR α variable region comprises SEQ ID NO: 6 therein and the TCR β variable region comprise SEQ ID NO: 8, therein.  Morgan’s SEQ ID NOs.: 6 and 8 are 100% identical to instantly claimed SEQ ID NOs.: 2 and 7, respectively 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Cooper discloses endogenous TCRα and TCRβ constant region genes can be targeted and cleaved by zinc finger nucleases to render the genes nonfunctional in cells expressing recombinant antigen receptor transgenes (Abstract, Paragraphs [0073]-[0074]).  Alignment of the region of the TCRα and TCRβ genes that are targeted and cleaved by the zinc finger nucleases of Cooper (Fig 1 of Cooper) show that the region is adjacent to, or encompassed within instant SEQ ID NOs 128 and 129, respectively:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Thus, Cooper establishes, and reduces to practice, mutagenesis within or near the claimed regions of TCRα (TRAC), TCRβ (TRBC), as encompassed by instant SEQ ID NOs. 128, and 129, respectively results in reduced expression of the endogenous genes, which reads on “wherein SEQ ID NO:128 (or 129) comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion.”
Conway discloses nucleases can be targeted to TCRα (TRAC), TCRβ (TRBC) and PD-1 genes to disrupt endogenous TCRα, TCRβ and/or PD-1 expression (paragraphs [0073]-[0074]).  Alignment of Conway’s SEQ ID NOs 95, 108, and 110, which encode TCRα (TRAC), TCRβ (TRBC) and PD-1 target binding sites for the nucleases, are wholly encompassed by instant SEQ ID NOs 128, 129, 110:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Thus, Conway establishes that mutagenesis of the claimed regions of TCRα (TRAC), TCRβ (TRBC) and PD-1, as encompassed by instant SEQ ID NOs. 128, 129 and 130, respectively, results in reduced expression of the endogenous genes.
Lazar-Molnar discloses PD-1 mutant peptides (abstract).  Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands (paragraphs [0008], [0020], [0054]). 
It would have been obvious to combine the disclosure of Zhao on genetically modified T-cells expression heterologous TCR genes directed to NY-ESO-1 and co-expression of a switch receptor further with the disclosures of the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar.  With regard to the claimed requirement wherein the endogenous TCR α, β and PD-1 genes are mutated such that the expression of the endogenous proteins are downregulated, a skilled artisan would have been motivated to reduce expression of the endogenous TCR α, β and PD-1 genes, as the ‘622 Application teaches that reducing the endogenous TCR α and β genes minimizes association of the endogenous TCR proteins with the heterologous TCR transgenic proteins.  The ‘622 Application further teaches reduction of the endogenous PD-1 gene blocks PD1-dependent immune suppression in T-cells.
With regard to the claimed requirement wherein the endogenous TCR α gene comprises SEQ ID NO: 128 comprising a mutations therein, and wherein the endogenous TCR β gene comprises SEQ ID NO: 129 comprising mutations therein, it would have been obvious to combine the disclosures of Zhao and the ‘622 Application further with the disclosure of Cooper and Conway.  A skilled artisan would have looked to regions within TCR α and TCR β genes which had already been established as capable of being mutated such that endogenous TCR expression was reduced, as taught by Cooper and Conway.  MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of 
With regard to the claimed requirement wherein the NY-ESO-1 targeted TCR α and β genes comprise SEQ ID NO: 2 and 7, respectively, it would have been obvious to combine Zhao further with the disclosure of Morgan. MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Further, in combination each element merely performs the same function as it does separately:  Morgan establishes known TCR NY-ESO-1 targeted TCR α and β genes which are capable of being heterologously expressed in T-cells.
With regard to the claimed requirement wherein the PD-1 peptide portion of the switch receptor comprises an alanine-to-leucine substitution at position 132 relative to wild type, it would have been obvious to combine the disclosure of Zhao further with the disclosure of Lazar-Molnar. Zhao discloses any wild type or variant of PD-1 can be utilized to construct the switch receptor, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  A skilled artisan would have been motivated to use the A132L PD-1 peptide because Lazar-Molnar discloses the A132L mutant has higher binding affinity for PD-1 ligands.  
Taken together, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention at the time of filing: Zhao establishes recombinant T-cells can express heterologous TCR genes targeted to NY-ESO-1 and co-express switch receptors comprising PD-1 extracellular domains.  The ‘622 Application establishes reducing endogenous TCR α and β expression, 
With regard to claim 2, wherein the switch receptor confers to the T-cell resistance to an immunosuppressive signal, Zhao teaches endogenous PD-1 signaling is immunosuppressive, leading to T cell inactivation (page 1, lines 15-17).  Zhao discloses switch receptors comprising the extracellular PD-1 negative signal domain linked to an intracellular CD28 positive signal domain utilize the PD ligands in the surrounding tumor environment to upregulate the CD28 positive signaling function within the modified T cell (page 1, lines 14-18; page 16, lines 1-9; page 17, lines 21-34, page 18, lines 8-14).  Thus, Zhao discloses the switch receptors are able to convert an otherwise negative signal into a positive signal in the cells in order to enhance an immune response (page 4, lines 19-31).  Thus, the switch receptors confers to the T cell resistance to an immunosuppressive agent, and this claim is obvious for the same reasons as stated above for claim 1.
With regard to instant claim 3, wherein the T cell comprises an endogenous PD-1 coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO: 130, wherein SEQ ID NO:130 comprises at least one nucleotide substitution, deletion, insertion or insertion or mutation, this claim is obvious for the same reasons as stated above, in light of Zhao, the ‘622 Application and Cooper and Conway.
With regard to claims 8 and 9, wherein the transmembrane domain of the switch receptor is CD28 (claim 8, claim 9) or 4-1BB (claim 8), and wherein the intracellular domain of the switch receptor associated with a positive signal comprises CD28 (claim 9), the claims are obvious over Zhao.  Zhao discloses the transmembrane domain of the switch receptor is at least a portion of the transmembrane domain of a positive signaling peptide, including CD28 or 4-1BB (page 17, lines 7-9, page 18, lines 1-6).  

    PNG
    media_image10.png
    447
    780
    media_image10.png
    Greyscale
With regard to claim 13, wherein the switch receptor comprises the amino acid sequence set forth in any one of SEQ ID NOs: 136 or 138, SEQ ID NO: 11 of Zhao is a nucleic acid encoding a PD-1 switch receptor operably linked to a CD28 transmembrane and intracellular signaling domain.  Translation of SEQ ID NO: 11 of Zhao results in the following amino acid sequence:










    PNG
    media_image11.png
    262
    634
    media_image11.png
    Greyscale
Zhao’s PD-1-CD28 switch receptor amino acid sequence is 99% identical to instant SEQ ID NO:138: 







As discussed above, Lazar-Molnar discloses PD-1 mutant peptides (abstract).  Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands (paragraphs [0008], [0020], [0054]). 
It would have been obvious to combine the disclosure of Zhao further with the disclosure of Lazart-Molnar. Zhao’s PD-i/CD28 switch receptor is 99% identical to instant SEQ ID NO: 138, wherein the only difference lies in the presence of an A132L substitution.  Zhao discloses any wild type or variant of PD-1 can be utilized to construct the switch receptor, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  A skilled artisan would have been motivated to use the A132L PD-1 peptide because Lazar-Molnar discloses the A132L mutant has higher binding affinity for PD-1 ligands.  Substitution of L at position 132 of Zhao’s PD-1/CD28 switch receptor results in an amino acid that is 100% identical to instantly claimed SEQ ID NO: 138.
With regard to claims 14 and 20, Zhao discloses the T cell are human and autologous (page 3, line 4; page 29, line 12-13).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, as applied to claims 1-3, 8-9, 13-14 and 19-20 above, and further in view of WO2017/7177575 to Li, as evidenced by Chinese Priority Document CN20160226230.9.  WO2017/7177575 to Li is in Chinese.  An English translation of .
WO2017/7177575 to Li has an international publication date of October 19, 2017. However, the instant pending claims are given the priority date of December 11, 2018 (See Priority Section above).  Thus, the Li reference qualifies as 102(a)(1) prior art as the publication date of Li exceeds all exceptions provided by MPEP § 717.02, and cannot be overcome by any Declarations or showings.  Claim 10 encompasses an embodiment wherein the PD-1 switch receptor comprises a CD8α transmembrane domain and a 4-1BB intracellular domain.  Claim 11 encompasses an embodiment wherein the PD-1 switch receptor comprises a CD8α transmembrane domain and a CD28 intracellular domain.  
The disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar combine to render obvious a modified T cell comprising a heterologous TCR receptor targeting NY-ESO-1 and co-expressing a switch receptor comprising a PD-1 extracellular domain, wherein the PD-1 extracellular domain comprises a leucine substitution at position 132, according to claim 1.  
Zhao discloses the transmembrane domain of the switch receptor is at least a portion of the transmembrane domain of a positive signaling peptide, including CD28 or 4-1BB (page 17, lines 7-9, page 18, lines 1-6).  Zhao discloses the positive signaling peptides are not limited to those disclosed therein (page 18, lines 1-6).  Zhao discloses the intracellular polypeptide of the switch receptor that is associated with a positive signal is CD28 or 4-1BB (page 18, lines 1-6).
However, none of the cited art discloses wherein the switch receptor encodes a CD8α transmembrane domain, as required by instant claims 10 and 11.

    PNG
    media_image12.png
    264
    630
    media_image12.png
    Greyscale
WO2017/7177575 to Li discloses CAR-T cells expressing PD-1-containing chimeric antigen receptors.  Alignment of Li’s PD-1 containing chimeric antigen receptors comprise a PD-1 extracellular domain operably linked to a heterologous transmembrane domain derived from CD8α, and an intracellular signaling domain of 4-1BB or CD28 (paragraphs [0002]-[0003], [0009]-[0016] of the translation).  Li discloses the amino acid sequence of the PD-1/CD8α/4-1BB in priority document CN20160226230.9 (SEQ ID NO:6 therein).  Alignment of amino acids 1-236 of SEQ ID NO:6 of CH20160226230.9 is 98% identical to instantly claimed 136:








Amino acids 1-170 of CN20160226230.9 encode the extracellular PD-1 protein (SEQ ID NO: 5 therein).  Amino acids 171-194 of CN20160226230.9 encode the CD8α transmembrane domain (SEQ ID NO: 1 therein).  Amino acids 195-236 encode the 4-1BB intracellular signaling domain of CN20160226230.9 (SEQ ID NO:2 therein).  Thus, the “chimeric antigen receptor” of Li functions as a “switch receptor” as taught by Zhao.  This is in agreement with the ‘622 Application that teaches while CARs often comprise antibody fragments as the “specificity” or “binding” domain, the domain can alternatively be derived from extracellular peptides or receptors (paragraph [0065]).
It would have been obvious to combine the disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar on modified human T cells expressing 1) a recombinant TCR and 2) a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record.  Claim 22 is directed to wherein the switch receptor comprises the amino acid sequence set forth in any one of SEQ ID NOs: 136 or 138. 
The applied Zhao reference (WO2013/019615) has a common inventor with the instant application. The publication date of Zhao is February 7, 2013.  The earliest possible priority date of the instant application is December 12, 2017; However, the instant pending claims are given the priority 

Zhao discloses “switch receptors” comprise fusion proteins, wherein the fusion protein comprises at least two domains: a first domain associated with a negative signal, and a second domain associated with a positive signal, wherein the switch receptor is expressed in modified T cells (Abstract, pages 2-3).   Zhao discloses switch receptors comprising the extracellular PD-1 negative signal domain linked to an intracellular CD28 positive signal domain utilize the PD ligands in the surrounding tumor environment to upregulate the CD28 positive signaling function within the modified T cell (page 1, lines 14-18; page 16, lines 1-9; page 17, lines 21-34, page 18, lines 8-14).  Zhao discloses any wild type or variant of PD-1 can be utilized, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  Thus, Zhao discloses the switch receptors are able to convert an otherwise negative signal into a positive signal in the cells in order to enhance an immune response (page 4, lines 19-31).  
Zhao discloses the switch receptors can be coexpressed in cells genetically modified to express a heterologous CAR and/or TCR gene (page 37, lines 16-21).  Zhao states, “This technology could easily be incorporated into other trials that are currently using genetically modified T cells with TCRs as well.  For example, switch receptors of the invention can be used in the context of T cells with TCRs specific for cancer antigens such as…NY-ESO-1, and it is believed that the including of the switch receptors with these T cells would increase the potency of the T cells” (page 44, line 30 – page 45, line 2).
Thus, Zhao discloses modified T-cells comprising TCRs specific for NY-ESO-1 and co-expressing switch receptors, wherein the switch receptor comprises a PD-1 extracellular domain, a transmembrane domain and an intracellular domain derived from a polypeptide that is associated with a positive signal. SEQ ID NO: 11 of Zhao is a nucleic acid encoding a PD-1 switch receptor operably linked to a CD28 

    PNG
    media_image10.png
    447
    780
    media_image10.png
    Greyscale












    PNG
    media_image11.png
    262
    634
    media_image11.png
    Greyscale
Zhao’s PD-1/CD28 switch receptor amino acid sequence is 99% identical to instant SEQ ID NO:138:







The only difference between the PD-1/CD28 switch receptor of Zhao and instantly claimed SEQ ID NO: 138 is an A to L substitution at position 132.
Thus, Zhao does not disclose the specific sequences for the heterologous NY-ESO-1 targeted TCR α and β genes according to SEQ ID NOs 2 and 7, respectively; that the endogenous TCR α and β genes comprise mutations within SEQ ID NOs 128 and 129, respectively, such that the respective genes are downregulated; or that the PD-1 domain of the switch receptor comprises a leucine at position 132, as encoded by instant SEQ ID NO: 138, as required by instant claim 22.
The ‘622 Application discloses modified human T cells wherein the endogenous TCRα and TCRβ genes have been modified such that the cells have reduced or no expression of endogenous TCRα and TCRβ genes, wherein the human T cells further comprises expression of a heterologous TCR for a tumor antigen (paragraphs [0009]-[0017], [0019], [0193]).  The ‘622 Application discloses the cells can encode and express a TCR for any tumor antigen (paragraphs [0070]; Table 1).  
The ‘622 Application teaches that reducing expression of the endogenous TCR genes minimizes association of the endogenous TCR proteins with the heterologous TCR transgenes (paragraph [0017]).
Morgan discloses T-cell receptors targeted to NY-ESO-1, wherein the TCR α variable region comprises SEQ ID NO: 6 therein and the TCR β variable region comprise SEQ ID NO: 8, therein.  Morgan’s SEQ ID NOs.: 6 and 8 are 100% identical to instantly claimed SEQ ID NOs.: 2 and 7, respectively (paragraph [0019]). Morgan discloses the TCRs targeting NY-ESO-1 can be heterologously expressed from modified T-cells (paragraphs [0014], [0019]).
Cooper discloses endogenous TCRα and TCRβ constant region genes can be targeted and cleaved by zinc finger nucleases to render the genes nonfunctional in cells expressing recombinant antigen receptor transgenes (Abstract, Paragraphs [0073]-[0074]).  Alignment of the region of the TCRα and TCRβ genes that are targeted and cleaved by the zinc finger nucleases of Cooper (Fig 1 of Cooper) show that the region is adjacent to, or encompassed within instant SEQ ID NOs 128 and 129, respectively:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Thus, Cooper establishes, and reduces to practice, mutagenesis within or near the claimed regions of TCRα (TRAC), TCRβ (TRBC), as encompassed by instant SEQ ID NOs. 128, and 129, respectively results in reduced expression of the endogenous genes, which reads on “wherein SEQ ID NO:128 (or 129) comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion.”
Conway discloses nucleases can be targeted to TCRα (TRAC) and TCRβ (TRBC) genes to disrupt endogenous TCRα and/or TCRβ expression (paragraphs [0073]-[0074]).  Alignment of Conway’s SEQ ID NOs 95 and 108, which encode TCRα (TRAC) and TCRβ (TRBC) target binding sites for the nucleases, are wholly encompassed by instant SEQ ID NOs 128 and 129:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



Thus, Conway establishes that mutagenesis of the claimed regions of TCRα (TRAC) and TCRβ (TRBC), as encompassed by instant SEQ ID NOs. 128 and 129, respectively, results in reduced expression of the endogenous genes.
Lazar-Molnar discloses PD-1 mutant peptides (abstract).  Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands (paragraphs [0008], [0020], [0054]). 
It would have been obvious to combine the disclosure of Zhao on genetically modified T-cells expression heterologous TCR genes directed to NY-ESO-1 and co-expression of a switch receptor further with the disclosures of the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar.  With regard to the claimed requirement wherein the endogenous TCR α and β genes are mutated such that the 
With regard to the claimed requirement wherein the endogenous TCR α gene comprises SEQ ID NO: 128 comprising mutations therein, and wherein the endogenous TCR β gene comprises SEQ ID NO: 129 comprising mutations therein, it would have been obvious to combine the disclosures of Zhao and the ‘622 Application further with the disclosure of Cooper and Conway.  A skilled artisan would have looked to regions within TCR α and TCR β genes which had already been established as capable of being mutated such that endogenous TCR expression was reduced, as taught by Cooper and Conway.  MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Further, in combination each element merely performs the same function as it does separately:  Cooper and Conway establish cleavage of the claimed TCR genomic sections were known to reduce endogenous TCR α and β expression.
With regard to the claimed requirement wherein the NY-ESO-1 targeted TCR α and β genes comprise SEQ ID NO: 2 and 7, respectively, it would have been obvious to combine Zhao further with the disclosure of Morgan. MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Further, in combination each element merely performs the same function as it does separately:  Morgan 
With regard to the claimed requirement wherein the switch receptor is encoded by SEQ ID NO: 138, wherein the PD-1 peptide portion of the switch receptor comprises an alanine-to-leucine substitution at position 132 relative to wild type, it would have been obvious to combine the disclosure of Zhao further with the disclosure of Lazar-Molnar. Zhao’s PD-i/CD28 switch receptor is 99% identical to instant SEQ ID NO: 138, wherein the only difference lies in the presence of an A132L substitution.  Zhao discloses any wild type or variant of PD-1 can be utilized to construct the switch receptor, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  A skilled artisan would have been motivated to use the A132L PD-1 peptide because Lazar-Molnar discloses the A132L mutant has higher binding affinity for PD-1 ligands.  Substitution of L at position 132 of Zhao’s PD-1/CD28 switch receptor results in an amino acid that is 100% identical to instantly claimed SEQ ID NO:138.
Taken together, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention at the time of filing: Zhao establishes recombinant T-cells can express heterologous TCR genes targeted to NY-ESO-1 and co-express switch receptors comprising PD-1 extracellular domains.  Zhao discloses a PD-1/CD28 switch receptor that is 99% identical to instantly claimed SEQ ID NO: 138.  The ‘622 Application establishes reducing endogenous TCR α and β expression, improves recombinant T-cell function.  The claimed targeted regions for reducing endogenous TCR α and β were known (Cooper and Conway).  The claimed NY-ESO-1 TCR α and β genes were known (Morgan).  And the claimed 132 Leucine mutation in PD-1 was known for improved ligand binding (Lazar-Molnar).
With regard to claim 23, Zhao discloses the T cell are human and autologous (page 3, line 4; page 29, line 12-13).



Applicant’s arguments filed 12/29/2020 have been considered but are not fully persuasive.  Because much of the same art is utilized herein, a complete response to Applicant’s arguments is warranted.  Applicant’ argues that the amendments to the independent claims is sufficient to overcome the rejections of record over the independent claims, which have been amended at least to include that the PD-1 protein comprises a Leucine substitution at position 132.  The Examiner agrees, and as such, the rejections of record have been withdrawn.
With regard to the previous rejections directed to generating the PD-1 domain to comprise the leucine substitution at position 132, as taught by Lazar-Molnar, of record, Applicant argues that the claims are non-obvious in light of unexpected results.  Applicant points to Example 5, arguing that only the NY-exo-1 specific T cells comprising a switch receptor with the mutant PD-1 extracellular domain were able to mitigate increases in tumor size (pointing to FIG 36C).  Applicant argues the mitigated tumor growth profile corresponding to the T cells with the switch receptor comprising the mutant PD-1 exhibit a “curious pattern” of sustained growth in line with all the other samples until week three when the mutant PD-1 switch receptor T cells appear to result in a slight decrease in the size of tumors (pages 12-13 of the Reply dated 12/29/20).
The Examiner is not convinced.   The instant claims do not require any specific result, only that the cells express the claimed TCRs and switch receptor.  With regard to any unexpected superior result, the Examiner notes that the reduction of tumor cells treated with cells with the switch receptor comprising the mutant PD-1 does not appear to be of statistical significance.  Regardless, a skilled artisan would expect an improvement of the cells expressing the leucine substitute PD-1 switch receptors as Lazar-Molnar discloses the leucine substitution in PD-1 allows the PD-1 to bind better to its ligand.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3, 8-11, 13-14 and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-51, 62 and 65-66 of copending Application No.15/516,052 (Notice of Allowance mailed 8/24/20) in view of WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, and WO2017/7177575 to Li, as evidenced by Chinese Priority Document CN20160226230.9.  
Instant independent claims 1, 19 and 22 are drawn to modified T cells comprising an exogenous TCR directed to the cancer antigen NY-ESO-1, wherein the exogenous TCR α encodes SEQ ID NO:2; the exogenous TCR β encodes SEQ ID NO:7.  The cells also require that the endogenous TCR α and β genes comprise SEQ ID NOs 128 and 129, respectively, wherein SEQ ID NOs 128 and 129 comprise at least one nucleotide substitution, deletion, insertion, or insertion and deletion, and the endogenous TCR α and β gene expression is reduced.  The independent claims also require that the cells express a “switch receptor” that comprises (at least) an extracellular PD-1 binding domain comprising a leucine substitution at position 132, a transmembrane domain and an intracellular signaling domain (claims 1 and 19) or wherein the switch receptor comprises a PD-1 extracellular domain comprising a leucine substitution at position 132, and the switch receptor comprises an amino acid sequence encoded by SEQ ID NOs: 136 or 138.
Instant independent claim 19 further requires that the endogenous PD-1 gene comprises SEQ ID NO: 130, wherein SEQ ID NO: 130 comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion, and that the endogenous PD-1 expression is reduced.
Independent claims 48, 65 and 66 of Application 15/516,052 are directed to CRISPR-modified T cells, comprising 
(i) CRISPR-mediated insertion or deletion in a TCR α gene locus results in downregulated expression of the endogenous TCR α gene, wherein at least one of the insertions or deletions occurs at sequences corresponding to SEQ ID NO:1;
(ii) CRISPR-mediated insertion or deletion in a TCR β gene locus results in downregulated expression of the endogenous TCR β gene; and
(iii) a nucleic acid encoding a modified TCR having affinity for a tumor antigen NY-ESO-1 (claim 48) 
(iii) a nucleic acid encoding an 8F TCR receptor comprising affinity for NY-ESO-1 (claim 65)
(iii) a CRISPR-mediated insertion or deletion in a PD-1 gene locus capable of downregulating endogenous PD1 gene expression and a nucleic acid encoding an 8F TCR receptor comprising affinity for NY-ESO-1 (claim 66).
The earliest priority date for the ‘052 Application is 10/31/2014.  The instant claims are “broader” than the claims of the ‘052 Application with regard to the modification of the endogenous TCR α and β genes, as the modifications of the endogenous genes in the instant claims is not “CRISPR” mediated.  Thus, this aspect of the later-filed instant claims are genus to the species of the earlier-filed cited application.
The disclosures of the cited art are applied as in the 103 rejections above:
Zhao discloses modified T-cells comprising TCRs specific for NY-ESO-1 and co-expressing switch receptors, wherein the switch receptor comprises a PD-1 extracellular domain, a transmembrane domain and an intracellular domain derived from a polypeptide that is associated with a positive signal.
The ‘622 Application discloses modified human T cells wherein the endogenous TCRα and TCRβ genes have been modified such that the cells have reduced or no expression of endogenous TCRα, TCRβ, 
Morgan discloses T cell receptors targeted to NY-ESO-1, wherein the TCR α variable region comprises SEQ ID NO: 6 therein and a TCR β variable region comprises SEQ ID NO: 8, therein.  Morgan’s SEQ ID NOs.: 6 and 8 are 100% identical to instantly claimed SEQ ID NOs.: 2 and 7, respectively (paragraph [0019]). Morgan discloses the TCRs targeting NY-ESO-1 can be heterologously expressed from modified T cells (paragraphs [0014], [0019]).
Cooper discloses endogenous TCRα and TCRβ constant region genes can be targeted and cleaved by zinc finger nucleases to render the genes nonfunctional in cells expressing recombinant antigen receptor transgenes (Abstract, Paragraphs [0073]-[0074]).  Alignment of the region of the TCRα and TCRβ genes that are targeted and cleaved by the zinc finger nucleases of Cooper (FIG 1 of Cooper) show that the region is adjacent to, or encompassed within instant SEQ ID NOs 128 and 129, respectively:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Thus, Cooper establishes, and reduced to practice, mutagenesis within or near the claimed regions of TCRα (TRAC), TCRβ (TRBC), as encompassed by instant SEQ ID NOs. 128, and 129, respectively results in reduced expression of the endogenous genes, which reads on “wherein SEQ ID NO:128 (or 129) comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion.”
Conway discloses nucleases can be targeted to TCRα (TRAC), TCRβ (TRBC) and PD-1 genes to disrupt endogenous TCRα, TCRβ and or PD-1 expression (paragraphs [0073]-[0074]).  Alignment of Conway’s SEQ ID NOs 95, 108, and 110, which encode TCRα (TRAC), TCRβ (TRBC) and PD-1 target binding sites for the nucleases, are wholly encompassed by instant SEQ ID NOs 128, 129, 110:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Thus, Conway establishes that mutagenesis of the claimed regions of TCRα (TRAC), TCRβ (TRBC) and PD-1, as encompassed by instant SEQ ID NOs. 128, 129, and 130, respectively results in reduced expression of the endogenous genes.
Lazar-Molnar discloses PD-1 mutant peptides (abstract).  Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands (paragraphs [0008], [0020], [0054]). 
Li as evidenced by CN20160226230.9 discloses switch receptors comprising a PD-1 extraceullular domain fused to a Cd8α transmembrane domain and a 4-1BB intracellular domain, wherein SEQ ID NO:6 of CN20160226230.9 is 99% identical to instantly claimed SEQ ID NO:138.
Taken together, a skilled artisan would have readily modified the T cells of Zhao to include the SEQ IDs of the NY-ESO-1 targeting TCR, reduction of endogenous TCRα and β and PD-1 genes, and wherein the PD-1 extracellular protein comprises a leucine substitution at position 132.  
Zhao establishes use of switch receptors within modified T cells improves T cell function by stimulating T cells using the normally inhibitive environment of tumors by fusing the extracellular domain of PD-1 to the intracellular domain of CD28, and suggests adding the technology to modified T cells, including those expressing a TCR targeted to NY-ESO-1.
The ‘622 Application establishes knocking out the endogenous TCR α and β and PD-1 genes to reduce endogenous expression when heterologously expressing an exogenous TCR 
Cooper and Conway disclose well known and readily available sequences within TCR α and β genes which were known targets for mutagenesis which would reduce endogenous TCR α and β expression.  
Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands.
A skilled artisan would have been motivated to delete the endogenous TCR α, β and PD-1 genes in order to improve recombinant T-cell performance, targeting specific sequences known to be capable of knocking out endogenous expression (the ‘622 Application, Conway, Cooper).  
Further, a skilled artisan would have selected known amino acid domain sequences for the respective recombinant and/or fusion peptides, and assembled them according to the teachings of the prior art.  Morgan establishes known TCR NY-ESO-1 targeted TCR α and β genes which are capable of being heterologously expressed in T-cells.  MPEP 2143(I)(A).
A skilled artisan would have been motivated to generate a leucine substitution of the PD-1 extracellular domain because Lazart-Molnar discloses the substitution was known and had improved ligand binding characteristics.
The arrival of a switch protein as encompassed by SEQ ID NO:136 was also obvious by following the teachings of Zhao, who teaches the claimed domain fusion order, and in light of known protein domain structure and sequences for PD-1 and CD28, respectively, taken in light of Lazart-Molnar.  Translation of Zhao’s PD-1/CD28/4-1MM switch receptor (SEQ ID NO: 11 therein) results in a peptide that is 99% identical to instantly claimed 136, with the only difference being the including of a leucine at position 132, which is rendered obvious by Lazart-Molnar for the reasons stated above.
Instant claims 2-3, 8-11, 14, 20 and 23 are rendered obvious by the disclosures WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, and WO2017/7177575 to Li, as evidenced by Chinese Priority Document CN20160226230.9 as iterated above in the 103 rejections, the content of which is incorporated herein in their entirety.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 8-11, 13-14 and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of copending Application No. 16/408,923 in view of WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, and WO2017/7177575 to Li, as evidenced by Chinese Priority Document CN20160226230.9.  This is a new rejection necessitated by Applicant’s amendments to the claims.
Instant independent claims 1, 19 and 22 are drawn to modified T cells comprising an exogenous TCR directed to the cancer antigen NY-ESO-1, wherein the exogenous TCR α encodes SEQ ID NO:2; the exogenous TCR β encodes SEQ ID NO:7.  The cells also require that the endogenous TCR α and β genes comprise SEQ ID NOs 128 and 129, respectively, wherein SEQ ID NOs 128 and 129 comprise at least one nucleotide substitution, deletion, insertion, or insertion and deletion, and the endogenous TCR α and β gene expression is reduced.  The independent claims also require that the cells express a “switch receptor” that comprises (at least) an extracellular PD-1 binding domain comprising a leucine 
Instant independent claim 19 further requires that the endogenous PD-1 gene comprises SEQ ID NO: 130, wherein SEQ ID NO: 130 comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion, and that the endogenous PD-1 expression is reduced.
Independent claims 13 and 28, of Application 16/408,923 are directed to a modified immune cell engineered to express;
(a) fusion protein comprising an extracellular domain, a transmembrane domain, and an intracellular domain, wherein the extracellular domain is at least a portion of the extracellular domain of an inhibitory peptide that is associated with a negative signal (that is PD-1, claim 28) that prevents activation of an immune response and/or induces apoptosis in immune cells, and wherein the intracellular domain is at least a portion of the intracellular domain of a stimulatory polypeptide that is associated with a positive signal (that is CD28, claim 28) that activates immune cells; and
(b) a chimeric antigen receptor and/or a TCR, wherein the fusion protein when displayed on said cell is able to switch said negative signal to said positive signal in the immune cell for enhancement of an immune response. 
Dependent claims 14-27 and 29-32 of the ‘923 Application limit the portions of the extracellular domain of the switch receptor to PD1, the intracellular domain of the switch receptor to CD28 or  4-1BB, the transmembrane domain to either of PD1 or CD28, that the cells are T cells, are autologous, and that the CAR/TCR targets a tumor antigen.
It would have been obvious to modify the cells of the ‘923 Application, to the cells as instantly claimed.  
The arrival at the TCR directed to NY-ESO-1, the alteration of the endogenous TCRα, TCRβ, and PD-1 genes, the specific claimed sequences of the instant independent claims 1, 19 and 22, and the inclusion of a switch receptor comprising the extracellular domain of PD-1 comprising a leucine at position 132, fused to a transmembrane domain and an intracellular domain, are obvious from WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar,  and WO2017/7177575 to Li, as evidenced by Chinese Priority Document CN20160226230.9 for the reasons stated above in the 103 rejections, the content of which is incorporated herein in their entirety.  
Instant claims 2-3, 8-11, 14, 20 and 23 are rendered obvious by the disclosures WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, and WO2017/7177575 to Li, as evidenced by Chinese Priority Document CN20160226230.9 as iterated above in the 103 rejections, the content of which is incorporated herein in their entirety.
This is a provisional nonstatutory double patenting rejection.

RESPONSE TO ARGUMENTS
With regard to the Obvious Type Double Patenting rejections, Applicant argues that the claims are not obvious over any previously cited art in light of the unexpected results argued above.  The Examiner is not convinced, for the same reasons as stated above.


No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633